

Exhibit 10.1


AMENDMENT TO COMMERCIAL LOAN AGREEMENT
AND LOAN DOCUMENTS


THIS AMENDMENT (this “Amendment”), made effective as of the ____ day of April,
2008 (the “Effective Date”), is by and among TD BANKNORTH, N. A. (f/k/a
Banknorth, N.A.), a national banking association with a business address of 5
Commerce Park North, Bedford, New Hampshire 03110 (the “Bank”); BRANDPARTNERS
GROUP, INC., a Delaware corporation (“BPG”) and BRANDPARTNERS RETAIL, INC.
(“BPR”), a New Hampshire corporation, each with executive offices at 10 Main
Street, Rochester, New Hampshire 03839 (BPG and BPR being jointly, severally,
and collectively, the “Borrower”); and GRAFICO INCORPORATED (“GI”) and BUILDING
PARTNERS, INC. (“BPI”), each a Delaware corporation, with executive offices at
10 Main Street, Rochester, New Hampshire 03839 (GI and BPG being jointly,
severally, and collectively, the “Guarantor”).
 
R E C I T A L
 
WHEREAS, the Bank has extended to Borrower certain credit facilities, including
a revolving line of credit loan in the maximum principal amount of up to Five
Million Dollars ($5,000,000.00) (the “Revolving Line of Credit”) and a term loan
in the original principal amount of Two Million Dollars ($2,000,000.00) (the
“Term Loan” and collectively with the Revolving Line of Credit, the “Loans”),
pursuant to a certain Commercial Loan Agreement dated May 5, 2005, as amended to
date (as amended, the “Loan Agreement”), and certain other related documents,
instruments, agreements, assignments, and certificates executed and/or delivered
in connection with the Loans, as amended to date (as amended, collectively the
“Loan Documents”);


WHEREAS, the Loans and all other Obligations of the Borrower to the Bank are
guaranteed by GI pursuant to a certain Guaranty Agreement of GI, dated May 5,
2005, as amended to date (as amended, the “GI Guaranty”);


WHEREAS, the Loans and all other Obligations of the Borrower to the Bank are
guaranteed by BPG pursuant to a certain Guaranty Agreement of BPG, dated June
15, 2007, as amended to date (as amended, the “BPG Guaranty” and together with
the GI Guaranty, individually and collectively, the “Guaranty”);


WHEREAS, the Revolving Line of Credit Maturity Date is May 4, 2008; and


WHEREAS, the Bank, at the request of the Borrower and the Guarantor, has agreed
to (i) extend the Revolving Line of Credit Loan as an on demand facility, and
(ii) amend the Fixed Charge Coverage Ratio in certain respects, all upon and
subject to the terms and conditions of this Amendment. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Loan
Agreement.


--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements and promises contained herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


1. Amendment of Revolving Line of Credit. As of the Effective Date, the Loan
Agreement shall be and hereby is amended as follows:


(a) Section I of the Loan Agreement shall be deleted in its entirety and
replaced with the following new Section I:


“I. REVOLVING LINE OF CREDIT LOAN. The Revolving Line of Credit Loan first
described above (the “Revolving Line of Credit Loan”) made available by the BANK
to the BORROWER shall be upon and subject to the terms and conditions set forth
in the Revolving Credit Promissory Note of near or even date herewith,
evidencing such Loan (as the same may be hereafter amended, modified, revised,
renewed, or extended, the “Revolving Line of Credit Note”), the other Loan
Documents, and this Agreement.


A. Demand Obligation; Annual Review Date. The Revolving Line of Credit Loan
constitutes a demand obligation which shall be subject to internal review and
renewal by the BANK in its sole discretion on April 30, 2009, and if renewed,
annually thereafter on each April 30th following a renewal (each such date, a
“Review Date”). IF THE REVOLVING LINE OF CREDIT LOAN IS NOT RENEWED BY THE BANK
AS AFORESAID ON ANY REVIEW DATE, THE ENTIRE AMOUNT OF OUTSTANDING PRINCIPAL,
ACCRUED INTEREST AND OTHER CHARGES PAYABLE HEREUNDER AND UNDER THE REVOLVING
CREDIT NOTE SHALL BE DUE AND PAYABLE BY THE BORROWER ON SUCH DATE ABSENT EARLIER
DEMAND. THE BORROWER ACKNOWLEDGES AND AGREES THAT THE BANK HAS NO OBLIGATION OR
COMMITMENT TO RENEW THE REVOLVING LINE OF CREDIT LOAN ON ANY REVIEW DATE.


2

--------------------------------------------------------------------------------



B. Maximum Available Amount. The maximum amount available to the BORROWER from
time to time under the Revolving Line of Credit Loan (the “Maximum Available
Amount”) shall be the lesser of (1) Five Million Dollars ($5,000,000.00) or (2)
an amount equal to (a) Seventy Percent (70%) of Acceptable Accounts (as
hereinafter defined) plus (b) the lesser of (i) One Million Dollars
($1,000,000.00), or (ii) Fifty Percent (50%) of Costs in Excess of Billings (as
hereafter defined). For purposes of this Agreement, “Acceptable Accounts” shall
mean those of BPG’s and its wholly owned subsidiaries’ accounts and accounts
receivable as the BANK determines to be satisfactory, in the BANK's reasonable
discretion and “Costs in Excess of Billings” shall mean the expected revenue to
be generated pursuant to contracts for services performed or goods sold which
have not yet been billed but would otherwise be deemed Acceptable Accounts once
billed (“Revenue in Progress” or “RIP”) as the BANK determines to be
satisfactory, in the BANK’s reasonable discretion. Subject to the foregoing,
“Acceptable Accounts” and “Costs in Excess of Billings” shall not include any
amounts subject to retainage or service charges or sales or other taxes and
shall be limited to accounts and/or RIP: (i) which arise in the ordinary course
of BPG’s and its wholly owned subsidiaries’ business from BPG’s and its wholly
owned subsidiaries’ performance of services or sale of goods which have been
performed or sold; (ii) which are less than one hundred twenty (120) days old
from date of invoice (or date of performance of services or goods delivered with
respect to RIP and Costs in Excess of Billings) (in the event that fifty percent
(50%) of the accounts receivable from a particular account debtor are sixty (60)
days or more old from invoice date, all of the accounts receivable from that
particular account debtor shall be excluded from Acceptable Accounts and all of
RIP with respect to that particular account debtor shall be excluded from Costs
in Excess of Billings); (iii) which are not evidenced by a promissory note or
other instrument; (iv) which are payable in U.S. Dollars; (v) which are owed by
any customer whose principal place of business is within the United States;
(vi) which are owed by any corporation or other entity other than one which is
related to BORROWER, or is of common ownership with BORROWER, or could be
treated as a member of the same controlled group of corporations of which
BORROWER is a member; (vii) which constitute valid, binding, and enforceable
obligations of customers which are not subject to any claim, counterclaim, set
off, credit, allowance, or chargeback; (viii) as to which BPG and its wholly
owned subsidiaries has received no notice and has no knowledge as to whether the
customer (or any guarantor or endorser thereof) is bankrupt or insolvent, or any
other facts which make the collection of the account or RIP doubtful; (ix) which
are not owed by any person employed by, or salesman of, BPG and its wholly owned
subsidiaries; (x) which do not arise out of the sale by BPG and its wholly owned
subsidiaries of goods consigned or delivered to BPG and its wholly owned
subsidiaries on “sell or return” terms (whether or not compliance has been made
with Section 2-326 of the UCC); and (xi) which do not arise out of any sale made
on a “bill and hold”, dating, or delayed shipping basis. Notwithstanding the
foregoing, Acceptable Accounts shall also include the accounts listed on
Schedule C annexed hereto notwithstanding that said accounts may have billing
that exceeds one hundred twenty (120) days from the date of invoice or have in
excess of fifty (50%) percent of the accounts receivable from a particular
account sixty (60) days or more old from invoice date provided that any such
account shall still be excluded if it has billings that exceed one hundred
eighty (180) days from the date of invoice. Accounts payable by BPG and its
wholly owned subsidiaries to any customer shall be netted against accounts and
RIP due from such customer. The BORROWER agrees that the BANK may, at any time
or times, lower the stated percentage of Acceptable Accounts or Costs in Excess
of Billings for purposes of determining the maximum available amount under the
Revolving Line of Credit Loan as the BANK may determine in a commercially
reasonable manner to be appropriate based upon any material deterioration of the
BORROWER's condition, financial or otherwise, and/or of the condition or quality
of the Collateral. The acceptance of or characterization by the BANK of any
account as an Acceptable Account of any RIP includable in Costs in Excess of
Billings shall not be deemed a determination by the Bank as to their respective
actual values nor in any way obligate BANK to accept any account or RIP arising
subsequently from such customer to be, or to continue to deem such account to
be, an Acceptable Account, or such RIP includable in Costs in Excess of
Billings. All accounts and RIP of BPG and its wholly owned subsidiaries, whether
or not Acceptable Accounts or Costs in Excess of Billings, as the case may be,
shall constitute Collateral under the Security Agreement. On a monthly basis,
within fifteen (15) days of each month end, BORROWER shall deliver a certificate
to BANK which sets forth a calculation of the maximum amount available under
clause (2) of this Section I. A and which shall be accompanied by a
reconciliation of accounts receivable and RIP and aging reports therefor, all in
a form and detail reasonably acceptable to the BANK and prepared on a consistent
basis by the BORROWER.

3

--------------------------------------------------------------------------------




C. Advances. The Revolving Line of Credit Loan shall be disbursed, advanced,
readvanced, and repaid as provided in the Revolving Line of Credit Note and this
Agreement. Through and until demand of repayment, BORROWER may request advances
orally or in writing from time to time in accordance with such procedures as the
BANK may from time to time specify in an amount such that the aggregate amounts
outstanding under the Revolving Line of Credit Loan do not exceed the Maximum
Available Amount. The BANK shall be under no obligation to make any advance
(automatic or otherwise) at any time or times during which an Event of Default
has occurred and is existing under this Agreement or the Loan Documents, or if
any condition exists which, if not cured, would with the passage of time or the
giving of notice, or both, constitute such an Event of Default. At the time of
each advance and readvance under the Revolving Line of Credit Loan, the BORROWER
shall immediately become indebted to the BANK for the amount thereof. Each such
advance or readvance may be credited by the BANK to any deposit account of
BORROWER with the BANK, be paid to BORROWER, or applied to any Obligation, as
the BANK may in each instance elect. BORROWER authorizes the BANK to charge any
account which BORROWER maintains with the BANK for any payments which BORROWER
may or must make, or customarily makes, to the BANK from time to time.


4

--------------------------------------------------------------------------------



D. Payment of Principal. The BORROWER shall make payments of principal under the
Revolving Line of Credit Loan from time to time in such amounts as is required
to maintain the outstanding principal thereunder at or below the Maximum
Available Amount. IN ANY EVENT, THE ENTIRE AMOUNT OF OUTSTANDING PRINCIPAL,
ACCRUED INTEREST AND OTHER CHARGES PAYABLE UNDER THE REVOLVING LINE OF CREDIT
LOAN SHALL BE DUE AND PAYABLE BY THE BORROWER ON DEMAND BY THE BANK.


E. Interest Rate. The principal balance outstanding from time to time under the
Revolving Line of Credit Loan shall bear interest in accordance with the
provisions of Section III below and the Revolving Line of Credit Note. Interest
shall be calculated and accrue daily on the basis of actual days elapsed over a
three hundred sixty (360) day banking year.


F. Purposes. Amounts advanced and readvanced to BORROWER under the Revolving
Line of Credit Loan shall be used solely for BORROWER’s ordinary working capital
needs.


G. Revolving Line of Credit Loan Management. Set forth on Schedule A are
additional terms and conditions relating to the management of the Revolving Line
of Credit Loan.”


(b) The “Schedule C” attached hereto as Exhibit A shall be included as part of
the Loan Agreement and identifies the accounts mentioned in the new Section I.B
of the Loan Agreement set forth above in subsection (a).


(c) The third sentence of Section III.C of the Loan Agreement shall be deleted
in its entirety and replaced with the following new third sentence:


“BORROWER may select the LIBOR Rate for a LIBOR Advance under a Loan for a
period of one (1) month with respect to such LIBOR Advance (but in no event
beyond the date upon which the entire remaining principal balance of a Loan is
payable in full or is required to be reduced to zero, if such a date is
established respecting a Loan, or the maturity upon acceleration of a Loan, if
such Loan has been accelerated by the BANK following the occurrence of an Event
of Default).”


(d) Section I of Schedule B of the Loan Agreement shall be amended by deleting
the provisions with respect to the “Prepayment Fee”.



5

--------------------------------------------------------------------------------



(e) Contemporaneously with the execution and delivery of this Amendment,
Borrower shall execute and deliver to Bank the Amended and Restated Revolving
Line of Credit Promissory Note attached hereto as Exhibit A.


2. Amendment of Financial Covenant. As of the Effective Date, Paragraph B. of
Section III of Schedule B of the Loan Agreement shall be and hereby is deleted
in its entirety and replaced with the following:


“B. BPG and its wholly owned subsidiaries, including GUARANTOR, on a
consolidated basis, shall maintain a Fixed Charge Coverage Ratio (as hereinafter
defined) of not less than 1.25:1 as of the end of each of BORROWER’s fiscal
quarters, beginning with the fiscal quarter ending March 31, 2008. “Fixed Charge
Coverage Ratio” means the ratio of (a) EBITDA (as hereinafter defined), minus
the sum of taxes, dividends, and non-financed capital expenditures paid in cash,
for the applicable period (as determined in accordance with the provisions set
forth below) ending on the date of determination, to (b) the sum of cash
interest expense, required scheduled principal payments on the current portion
of capitalized lease obligations, and the remaining scheduled principal payments
due the BANK from the BORROWER pursuant to the Term Loan, all for the twelve
(12) month period ending on the date of determination. “EBITDA” means the
BORROWER’s, including their wholly owned subsidiaries, net income (not inclusive
of non-recurring expenses) on a consolidated basis, less income or plus loss
from discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation, depletion, amortization and other non-cash
charges, for the period determined in accordance with the following: (i) for the
fiscal quarter ending March 31, 2008, EBITDA shall be determined by annualizing
the results of operations for such fiscal quarter; (ii) for the fiscal quarter
ending June 30, 2008, EBITDA shall be determined by annualizing the results of
operations for such fiscal quarter and for the fiscal quarter ending March 31,
2008; (iii) for the fiscal quarter ending September 30, 2008, EBITDA shall be
determined by annualizing the results of operations for such fiscal quarter and
for the fiscal quarters ending March 31, 2008 and June 30, 2008, and (iv) for
the fiscal quarter ending December 31, 2008 and for each fiscal quarter
thereafter, EBITDA shall be determined based upon actual results of operations
for the four (4) fiscal quarter period then ending.”


3. Permitted Subordinated Debt. Borrower represents and warrants to Bank that,
as of the Effective Date, (a) the amount of the Permitted Subordinated Debt is
at least $6,375,000.00 consisting of principal in the amount of $5,000,000.00
and the balance consisting of accrued, but unpaid, interest, and (b) the
maturity date of the Permitted Subordinated Debt is on or after October 22,
2009. Borrower shall provide written evidence of the same to Bank.



6

--------------------------------------------------------------------------------



4. Reaffirmation of Representations and Warranties. Borrower and Guarantor
hereby confirm, reassert, and restate all of their respective representations
and warranties under the Loan Agreement and the Loan Documents as of the date
hereof.


5. Reaffirmation of Affirmative Covenants. Borrower and Guarantor hereby
confirm, reassert, and restate all of their respective affirmative covenants as
set forth in the Loan Agreement and the Loan Documents as of the date hereof.


6. Reaffirmation of Negative Covenants. Borrower and Guarantor hereby confirm,
reassert, and restate all of their respective negative covenants as set forth in
the Loan Agreement and the Loan Documents as of the date hereof.


7. Further Representation and Warranties. The Borrower and Guarantor, jointly
and severally, further represent and warrant to the Bank as follows:
(a) The execution, delivery and performance of this Amendment and the documents
executed and delivered pursuant hereto (collectively, the “Amendment Documents”)
are within the power of the Borrower and Guarantor and are not in contravention
of law, Borrower’s or Guarantor’s Articles or Certificates of Incorporation or
By-laws, or the terms of any other documents, agreements or undertaking to which
the Borrower or Guarantor are a party or by which the Borrower or Guarantor are
bound. No approval of any person, corporation, governmental body or other entity
not provided herewith is required as a prerequisite to the execution, delivery
and performance by Borrower and Guarantor of the Amendment Documents or any of
the documents submitted to the Bank in connection with the Amendment Documents
to ensure the validity or enforceability thereof.


(b) All necessary corporate and other action has been taken by the Borrower and
Guarantor to authorize the execution, delivery and performance of the Amendment
Documents which, when executed on behalf of the Borrower and Guarantor, will
constitute the legally binding obligations of the Borrower and Guarantor,
enforceable in accordance with their respective terms.


8. No Other Modifications. Except as specifically modified or amended herein or
hereby, all of the terms and conditions of each of the Loans, the Loan
Agreement, and the Loan Documents, remain otherwise unchanged, and in full force
and effect, all of which are hereby confirmed and ratified by the parties
hereto.


9. Bank Fee. For and in consideration of the Bank entering into this Amendment,
the Borrower shall pay to the Bank a fee in the amount of Twenty-Five Thousand
Dollars ($25,000.00), due and payable in full on the Effective Date. Borrower
consents to Bank charging Borrower's Revolving Line of Credit loan account for
any such fee.


7

--------------------------------------------------------------------------------



10.  Costs and Expenses of Bank. The Borrower agrees to reimburse the Bank for
all reasonable costs, expenses, and fees, including attorneys' fees, associated
with the documentation of this Amendment. Borrower consents to Bank charging
Borrower's Revolving Line of Credit loan account for any such costs, expenses
and fees.


11. Counterparts. This Amendment may be executed in several counterpart copies.
Each such counterpart copy shall be deemed an original, but all of such copies
together shall constitute one and the same agreement.


[SIGNATURE PAGES FOLLOW.]

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
effective as of the date first set forth above.


WITNESSES:
 
BANK:
   
TD BANKNORTH, N.A.
           
By:
/s/ John Mercier
     
John Mercier, Senior Vice President
           
BORROWER:
   
BRANDPARTNERS GROUP, INC.
           
By:
/s/ James F. Brooks
     
James Brooks
           
Title:
CEO
           
BRANDPARTNERS RETAIL, INC.
           
By:
/s/ James F. Brooks
     
James Brooks
           
Title:
CEO
           
GUARANTOR:
   
GRAFICO INCORPORATED
           
By:
/s/ James F. Brooks
     
James Brooks
           
Title:
CEO
           
BUILDING PARTNERS, INC
           
By:
/s/ James F. Brooks
     
James Brooks
           
Title:
CEO


--------------------------------------------------------------------------------



EXHIBIT A


TD BANKNORTH, N.A.
COMMERCIAL LOAN AGREEMENT
SCHEDULE C



 
1.
Bank of America

 
2.
Sun Trust Bank

 
3.
National City

 
4.
Comerica

 
5.
Sovereign

 
6.
Am South

 
7.
Regions Bank

 
8.
M&T Bank

 
9.
Any other account that is deemed credit worthy by the BANK in its sole
discretion


--------------------------------------------------------------------------------



EXHIBIT B


Amended and Restated Promissory Note (see attached)


--------------------------------------------------------------------------------



AMENDED AND RESTATED
REVOLVING LINE OF CREDIT PROMISSORY NOTE



$5,000,000.00
Manchester, NH
April ___, 2008



FOR VALUE RECEIVED, BRANDPARTNERS GROUP, INC., a Delaware corporation, and
BRANDPARTNERS RETAIL, INC., a New Hampshire corporation, each with executive
offices at 10 Main Street, Rochester, New Hampshire 03839 (collectively, the
“Borrower”), jointly and severally promise to pay to the order of TD BANKNORTH,
N. A., f/k/a Banknorth, N.A., a national banking association with a business
address of 5 Commerce Park North, Bedford, New Hampshire 03110 (the “Bank”), at
such address, or such other place or places as the holder hereof may designate
in writing from time to time hereafter, the maximum principal sum of FIVE
MILLION DOLLARS ($5,000,000.00), or so much thereof as may be advanced or
readvanced by the Bank to the Borrower from time to time hereafter (such amounts
defined as the “Debit Balance” below), together with interest as provided for
hereinbelow, in lawful money of the United States of America.


The Borrower's “Debit Balance” shall mean the debit balance in an account on the
books of the Bank, maintained in the form of a ledger card, computer records or
otherwise in accordance with the Bank's customary practice and appropriate
accounting procedures wherein there shall be recorded the principal amount of
all advances made by the Bank to the Borrower, all principal payments made by
the Borrower to the Bank hereunder, and all other appropriate debits and
credits.


Under the Revolving Line of Credit Loan evidenced by this Note (the “Line of
Credit”), the Bank agrees to lend to the Borrower, and the Borrower may borrow,
up to the maximum principal sum provided for in this Note, all in accordance
with and subject to the terms, conditions, and limitations of this Note and the
Commercial Loan Agreement dated May 5, 2005 entered into by and between the
Borrower and the Bank, and as said agreement had been, and may be further,
amended from time to time (collectively, as amended, the “Loan Agreement”). The
holder of this Note is entitled to all of the benefits and rights of the Bank
under the Loan Agreement. However, neither this reference to the Loan Agreement
nor any provision thereof shall impair the absolute and unconditional obligation
of the Borrower to pay the principal and interest of this Note as herein
provided. Terms not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement.


The Borrower shall make requests for advances under this Note as provided in the
Loan Agreement. The Borrower agrees that the Bank may make all advances under
this Note by direct deposit to any demand account of the Borrower with the Bank
or in such other manner as may be provided in the Loan Agreement, and that all
such advances shall represent binding obligations of the Borrower.


The Borrower acknowledges that this Note is to evidence the Borrower's
obligation to pay its Debit Balance, plus interest and any other applicable
charges as determined from time to time, and that it shall continue to do so
despite the occurrence of intervals when no Debit Balance exists because the
Borrower has paid the previous existing Debit Balance in full.



--------------------------------------------------------------------------------



Interest shall be calculated and accrue daily, based on the actual days elapsed
over a three hundred sixty (360) day banking year, on the unpaid principal
balance outstanding from time to time under this Note. The unpaid principal
balance outstanding hereunder from time to time shall bear interest at a
variable annual rate equal to the Prime Rate as defined and determined under the
Loan Agreement from time to time. Each time the Prime Rate changes, the interest
rate hereunder shall change contemporaneously with such change in the Prime Rate
effective as of the opening of business on the date of change. The Borrower
acknowledges that the Prime Rate is used for reference purposes only as an index
and is not necessarily the lowest interest rate charged by the Bank on
commercial loans. Under and subject to the terms of the Loan Agreement, the
Borrower may also elect to have a LIBOR based rate apply to all or a portion of
the outstanding principal under this Note.


The Debit Balance shall be payable in accordance with the Loan Agreement,
provided that in any event the entire principal balance plus accrued interest
thereon and other charges related thereto shall be due and payable ON DEMAND.
Through and until demand, the Borrower shall make payments of interest monthly
in arrears commencing thirty (30) days from the date hereof (or on any day
within 30 days of the date hereof agreed to by the Borrower and the Bank to
provide for a convenient payment date) and continuing on the same date of each
month thereafter through and until the earlier of the acceleration of this Note
upon an Event of Default as provided herein below or demand, whereupon all
principal, accrued and unpaid interest, and any other charges provided for
hereunder, shall be due and payable in full. In the event that the Line of
Credit is renewed, this Note shall thereafter continue to evidence amounts
advanced and due under the Line of Credit as renewed.


This Note is being executed and delivered in accordance with the terms of the
Loan Agreement and the documents defined therein as the “Loan Documents”. The
payment and performance of the obligations contained in the Loan Documents are
secured by the collateral granted to the Bank therein (the “Collateral”) and the
security granted to the Bank in the Loan Documents.


At the option of the Bank, this Note shall become immediately due and payable in
full, without further demand or notice, if any payment of interest or principal
is not made when due or upon the occurrence of any other Event of Default under
the terms hereof, under the Loan Agreement, or under any of the other Loan
Documents.


The holder may impose upon the Borrower a delinquency charge of five percent
(5%) of the amount of interest not paid on or before the tenth (10th) day after
such installment is due. The entire principal balance hereof, together with
accrued interest, shall after the occurrence and during the continuance of an
Event of Default under the Loan Agreement or maturity, whether by demand,
acceleration or otherwise, bear interest at the Prime Rate plus an additional
five and twenty-five hundredths percent (5.25%) per annum.



--------------------------------------------------------------------------------



The Borrower agrees that any other property upon or in which the Borrower has
granted or hereafter grants the holder a mortgage or security interest, securing
the payment and performance of any other liability of the Borrower to the
holder, shall also constitute collateral securing this Note.  Borrower hereby
grants to Bank, a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to Bank, whether now existing or
hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Bank or any entity under the control of Bank and its successors and assigns or
in transit to any of them. At any time, without demand or notice (any such
notice being expressly waived by Borrower), Bank may setoff the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Loan. ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING
ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.


The Borrower, and every maker, endorser, or guarantor of this Note, jointly and
severally, agree to pay on demand all reasonable out-of-pocket costs of
collection hereof, including reasonable attorneys' fees, whether or not any
foreclosure or other action is instituted by the holder in its discretion.


No delay or omission on the part of the holder in exercising any right,
privilege or remedy shall impair such right, privilege or remedy or be construed
as a waiver thereof or of any other right, privilege or remedy. No waiver of any
right, privilege or remedy or any amendment to this Note shall be effective
unless made in writing and signed by the holder. Under no circumstances shall an
effective waiver of any right, privilege or remedy on any one occasion
constitute or be construed as a bar to the exercise of or a waiver of such
right, privilege or remedy on any future occasion.


The acceptance by the holder hereof of any payment after any default hereunder
shall not operate to extend the time of payment of any amount then remaining
unpaid hereunder or constitute a waiver of any rights of the holder hereof under
this Note.


All rights and remedies of the holder, whether granted herein or otherwise,
shall be cumulative and may be exercised singularly or concurrently, and the
holder shall have, in addition to all other rights and remedies, the rights and
remedies of a secured party under the Uniform Commercial Code of New Hampshire.
The holder shall have no duty as to the collection or protection of the
Collateral or of any income thereon, or as to the preservation of any rights
pertaining thereto beyond the safe custody thereof. Surrender of this Note, upon
payment or otherwise, shall not affect the right of the holder to retain the
Collateral as security for the payment and performance of any other liability of
the Borrower to the holder in accordance with the provisions of the Loan
Documents.


The Borrower, and every maker, endorser, or guarantor of this Note, hereby
jointly waive, to the fullest extent permitted by law, presentment, notice,
protest and all other demands and notices and assents (1) to any extension of
the time of payment or any other indulgence, (2) to any substitution, exchange
or release of Collateral, and (3) to the release of any other person primarily
or secondarily liable for the obligations evidenced hereby.



--------------------------------------------------------------------------------



This Note and the provisions hereof shall be binding upon the Borrower and the
Borrower's heirs, administrators, executors, successors, legal representatives
and assigns and shall inure to the benefit of the holder, the holder's heirs,
administrators, executors, successors, legal representatives and assigns.


The word “holder” as used herein shall mean the payee or endorsee of this Note
who is in possession of it, or the bearer, if this Note is at the time payable
to the bearer.


Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of this Note, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note, Borrower will
issue, in lieu hereof, a replacement note in the same principal amount thereof
and otherwise of like tenor.


This Note may not be amended, changed or modified in any respect except by a
written document which has been executed by each party. This Note constitutes a
New Hampshire contract to be governed by the laws of such state and to be paid
and performed therein.


The provisions of this Note are expressly subject to the condition that in no
event shall the amount paid or agreed to be paid to the holder hereunder and
deemed interest under applicable law exceed the maximum rate of interest on the
unpaid principal balance hereunder allowed by applicable law, if any, (the
“Maximum Allowable Rate”), which shall mean the law in effect on the date
hereof, except that if there is a change in such law which results in a higher
Maximum Allowable Rate being applicable to this Note, then this Note shall be
governed by such amended law from and after its effective date. In the event
that fulfillment of any provisions of this Note results in the interest rate
hereunder being in excess of the Maximum Allowable Rate, the obligation to be
fulfilled shall automatically be reduced to eliminate such excess. If
notwithstanding the foregoing, the holder receives an amount which under
applicable law would cause the interest rate hereunder to exceed the Maximum
Allowable Rate, the portion thereof which would be excessive shall automatically
be applied to and deemed a prepayment of the unpaid principal balance hereunder
and not a payment of interest.


BORROWER AND BANK (BY ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF BANK RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN
WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY
LAW, EACH OF BANK AND BORROWER HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. BORROWER
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF BANK HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT BANK WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
BANK TO ACCEPT THIS NOTE AND MAKE THE LOAN.


--------------------------------------------------------------------------------




This Note is executed and delivered in replacement of, but not in novation or
discharge of, the Borrower’s revolving credit promissory note dated May 5, 2008
payable to the order of the Bank in the original principal amount of Five
Million and 00/100 Dollars ($5,000,000.00) (the “Prior Note”). The indebtedness
originally evidenced by the Prior Note is a continuing indebtedness now
evidenced by this Note, and secured by all of the collateral securing the Prior
Note. Nothing herein contained shall be construed to deem such Prior Note paid,
or to release or terminate any lien, mortgage or security interest given to
secure such Prior Note.



[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------




Executed and delivered as of the date set forth above.



WITNESSES:
 
BORROWER:
           
BRANDPARTNERS GROUP, INC.
            
By:
/s/ James F. Brooks
       
James Brooks
               
Title:
CEO
               
BRANDPARTNERS RETAIL, INC.
             
By:
/s/ James F. Brooks
       
James Brooks
               
Title:
CEO
         
ACCEPTED BY:
         
TD BANKNORTH, N.A.
               
By:
/s/ John Mercier
       
John Mercier, Senior Vice President
     


--------------------------------------------------------------------------------


 